Title: To Benjamin Franklin from William Strahan, 7 June 1775: extract
From: Strahan, William
To: Franklin, Benjamin


William Strahan was one of the few British political correspondents whom Franklin retained after leaving England. The Scot had bought himself a seat in Parliament in 1774, and consistently supported the government’s American policy. The outbreak of war, much as he regretted it, did not shake his faith in the British position; and in his letters he tried the impossible task of converting his old friend to his views. The effect was to strain the friendship, which Franklin was at one point ready, until he had second thoughts, to break off, but which in the end proved stronger than their political disagreement; for years to come they kept in touch by letter.
  
London, June 7. 1775.
We begin to expect to hear of the Proceedings of the Congress soon. I hope it is composed not of headstrong violent and unreasonable Men, but of plain, honest, cool, dispassionate, and impartial Representatives of the People; more ready to heal than to spread Misunderstandings, and perfectly disposed to promote a Reconciliation with the Mother Country by every Means in their Power, consistent with the Happiness and Liberty of their Constituents. If this should luckily happen to be the Case, I expect to see You quickly return to us with the Olive Branch in Your Hand, invested with full Powers to terminate all Differences upon reasonable and solid Terms. Believe me, I think so well of this Office that I hope it is actually reserved for You, and that the successful Conclusion of so important a Treaty will crown the Operations of a Life spent in the Investigation of every useful Branch of Knowledge, and in the Service of his Country in particular. This is truly worthy of your highest Ambition, and I still hope to see it gratified in this Respect, however Appearances seem at present to be against it.
Will. Strahan.
Extract. To Dr. Franklin.
 
Notation: London. June 7, 1775. Extract of a Letter from William Strahan Esqr. to Dr. Franklin.
